  8:20-cv-00206-BCB-CRZ Doc # 20 Filed: 02/02/21 Page 1 of 2 - Page ID # 211




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CONSTANCE A. BORCHERDING,

                     Plaintiff,                                   8:20CV206

       vs.
                                                     FINAL PROGRESSION ORDER
STATE FARM MUTUAL AUTOMOBILE                                 (AMENDED)
INSURANCE COMPANY,

                     Defendant.



      IT IS ORDERED that Defendant’s motion to amend the progression order is
      granted. (Filing No. 19). After conferring with the parties, the final progression order
      is amended as follows:

      1)     The trial and pretrial conference will not be set at this time. The status
             conference to discuss case progression, the parties’ interest in settlement,
             and the trial and pretrial conference settings, currently scheduled for April
             6, 2021 is continued and will now be held with the undersigned magistrate
             judge on October 5, 2021 at 9:00 a.m. by telephone. Counsel shall use the
             conferencing instructions assigned to this case to participate in the
             conference.

      2)     Motions to compel written discovery under Rules 33, 34, 36, and 45 must
             be filed by June 14, 2021.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      3)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-



      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
8:20-cv-00206-BCB-CRZ Doc # 20 Filed: 02/02/21 Page 2 of 2 - Page ID # 212




         retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                For the plaintiff(s):              May 31, 2021.
                For the defendant(s):              July 30, 2021.
                Plaintiff(s)’ rebuttal:            September 1, 2021.

   4)    The deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is October 1, 2021.

   5)    The deadline for filing motions to dismiss and motions for summary
         judgment is November 1, 2021.

   6)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is November 1, 2021.

   7)    Motions in limine shall be filed seven days before the pretrial conference. It
         is not the normal practice to hold hearings on motions in limine or to rule on
         them prior to the first day of trial. Counsel should plan accordingly.

   8)    The parties shall comply with all other stipulations and agreements recited
         in their Rule 26(f) planning report that are not inconsistent with this order.

   9)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge, including all requests for
         changes of trial dates. Such requests will not be considered absent a
         showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.


   Dated this 2nd day of February, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
